Citation Nr: 0635253	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  02-15 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for major depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel








INTRODUCTION

The veteran served on active duty from August 1975 to October 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, wherein the RO granted service 
connection for major depression and assigned an initial 
evaluation of 30 percent effective February 15, 1994.  

The veteran's case was remanded to the RO for additional 
development in July 2004.  The case is again before the Board 
for appellate review.


FINDINGS OF FACT

1.  The veteran's service-connected major depression is 
productive of no more than definite social and industrial 
impairment.  

2.  The veteran's major depression is manifested by depressed 
mood, anxiety, suspiciousness, chronic sleep impairment, and 
some memory loss; it does not cause reduced reliability and 
productivity due to such symptoms as flattened affect, 
circumstantial circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks), impaired judgment, impaired 
abstract thinking, disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships.  




CONCLUSION OF LAW

The schedular criteria for a rating in excess of 30 percent 
for major depression have not been met.  38 U.S.C.A. § 1155 
(West 2002 and Supp. 2005); 38 C.F.R. § 4.132, Diagnostic 
Code 9405 (1996); 38 C.F.R. § 4.130, Diagnostic Code 9434 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Associated with the claims file are VA outpatient treatment 
reports dated from January 1994 to July 2002.  The veteran 
was admitted for a period of about three weeks from January 
to February 1994.  He was diagnosed with atypical depression, 
probable personality disorder with borderline antisocial 
features, possible dissociative reactions, and alcohol abuse.  
The veteran was noted have violent outbursts toward his 
girlfriend and homicidal thoughts about killing a judge.  He 
was noted to have difficulty dealing with authority figures.  
It was noted that he had not worked since 1993, something the 
veteran attributed to his back problems.  It was felt that 
the veteran was probably not employable because of his 
personality, attitude, and behavior.  The VA records also 
include an admission for a suicide attempt in February 1994.  
The veteran overdosed himself with Xanax.  He was admitted 
for about a week.  His diagnoses at discharge were adjustment 
disorder with mixed emotional features and personality 
disorder.  He was monitored initially for suicide precautions 
but that was discontinued because the veteran did not express 
any suicidal thoughts or ideations.  In April 1994 the 
veteran was seen for a follow-up appointment.  The veteran 
was noted to have a blunted affect and increased anxiety.  He 
reported suicidal ideations and no homicidal ideations.  He 
was depressed and was noted to have poor concentration.  He 
denied phobias, suspicion, paranoia and hallucinations.  He 
was diagnosed with atypical depression.  In July 1994 the 
veteran reported that he felt suicidal and homicidal.  He 
said he felt he could not cope with his hostile feelings. He 
was admitted with a diagnosis of post-traumatic stress 
disorder with depressive paranoid feelings.  He was not 
suicidal at the time of admission.  He was working as a 
bouncer at a bar.  In September 1994 the veteran was noted to 
have been admitted for depression, anxiety, anger, 
irritability, and suicidal and homicidal thoughts.  He said 
he had poor memory but was noted to report detailed events 
from his time in the military and recent events.  He denied 
suicidal thoughts at the time of the examination.  His 
answers were vague regarding homicidal thoughts.  The veteran 
was admitted for inpatient treatment for about a week from 
December 1994 to January 1995 because he said he was 
depressed and threatened suicide due to severe back pain.  
His discharge diagnosis was atypical depression, mixed 
personality disorder with anti-social features, and anger 
attacks.  The veteran was noted to be irritable and depressed 
due to his inability to work.  He reported chronic pain in 
the dorsal spine, shoulders, and neck due to an electrocution 
accident.  At discharge the veteran was noted not to be 
considered dangerous to himself or others.  In September 1995 
the veteran requested a change in his medication.  He was 
noted to have depression and anxiety neuroses.  In January 
1996 the veteran was noted to have no thought disorder, no 
memory problems, and his memory was noted to be intact.  In 
April 1996 the veteran was noted to be less angry with no 
thought disorder present.  He said he was sleeping "okay."  
In August 1996 he was noted to have no thought disorder and 
his affect was appropriate.  In September 1996 the veteran 
was noted to be feeling great.  His mood was euthymic and he 
was noted to have no thought disorder.  In January 1997 the 
veteran reported irritability.  In April 1997 the veteran 
reported no complaints.  His mood was stable.  In August 
1997, his mood was considered stable.  He was diagnosed with 
questionable atypical anxiety disorder and questionable 
dysthymic disorder.  In December 1999 the veteran was noted 
to be alert, well-oriented and showed no sign of a thought 
disorder.  He reported no delusions or hallucinations.  He 
was noted to suffer from severe panic anxiety disorder with 
social phobia and agoraphobia with impulse control disorder.  
In January 2000 the veteran was noted to have much improved 
impulse control disorder.  He was noted to be relaxed and 
pleasant and his depressive symptoms were noted to be 
relieved.  In August 2000 the veteran reported recurrent 
depression, explosive temper, and flashbacks regarding his 
military experiences.  He was diagnosed with post-traumatic 
stress disorder (PTSD) with anxiety, depression, nightmares, 
flashbacks, paranoid ideation, brief psychotic episodes, 
dissociative reactions, explosive temper and social anxiety 
disorder.  In November 2000 the veteran was noted to be on 
medication and doing okay with his anxiety, depression, and 
PTSD.  The veteran was noted to have social phobia and 
agoraphobia in April 2001.  He reported poor sleep.  In 
January 2002 the veteran was noted to have an explosive 
temper.  In April 2002 the veteran was noted to have good 
grooming and eye contact.  He was oriented in four spheres.  
His speech was normal in tone, volume, and prosody.  His 
thought processes were clear, logical, linear, and goal 
directed.  His thought content revealed no suicidal or 
homicidal ideations.  His mood was described as "okay" and 
his affect was mildly depressed.  His memory was intact to 
recent and remote events and his judgment was intact.  The VA 
records indicate that the veteran was diagnosed with a 
variety of mental disabilities over the years including 
atypical depression, adjustment disorder with mixed emotional 
problems, personality disorder with borderline and antisocial 
features, possible dissociative reactions, mixed personality 
disorder with antisocial features and anger attacks, PTSD, 
and alcohol abuse.  

Also associated with the claims file is an award of Social 
Security Administration (SSA) disability benefits dated in 
July 1995.  The records relied upon in making the decision 
were also included.  The records include VA outpatient 
treatment reports and private treatment records from P. 
Wilson, D.O., W. Dugan, LCSW, of the Ozarks Medical Center, 
The Medical Clinic of Willow Springs and Cabool, C. Ash, 
M.D., and D. Lutz, Ph.D.  

At a February 1994 psychological evaluation with Dr. Lutz, 
the veteran reported mood swings, difficulty with his memory, 
and bad nerves.  He also reported occasional breakdowns with 
crying.  He reported that he rarely saw friends or neighbors 
but lived with his girlfriend "on and off."  He was 
appropriately dressed and his hygiene was adequate.  The 
examiner noted that the veteran seemed very bitter about many 
things that had occurred in his life.  The examiner noted 
that the veteran's history did not seem consistent.  He 
denied alcohol usage but seemed to have several altercations 
in bars.  Dr. Lutz diagnosed the veteran with possible 
anxiety or affective disorder but he noted that this was not 
evidenced from his behavior or self-report.  He said the 
veteran had a personality disorder and antisocial and 
narcissistic characteristics.  He said the veteran's 
symptomatology was moderate.  

In a June 1995 psychological evaluation by W. Dugan, LCSW, 
the veteran reported nightmares, poor concentration, 
hypervigilance, avoidance of crowds, and diminished interest 
in significant activities.  His affect was noted to be flat 
with monotone voice and intense stare.  Mr. Dugan diagnosed 
the veteran with PTSD. 

Other records from the SSA were related to other health 
issues and are unrelated to the issue on appeal.  

The veteran was afforded a VA psychological examination in 
October 2000.  The veteran reported constant feelings of 
anger.  He reported infrequent nightmares as a result of 
medication but he noted that he used to experience the dreams 
two to three times a week and for a period of time was 
experiencing the dreams daily.  He reported an increased 
appetite when he is nervous.  He also reported hypervigilance 
and an increased startle response.  He said he had poor 
concentration.  He said he felt helpless at times and 
worthless "always."  He expressed loss of interest in 
"everything."  The veteran reported having been married and 
divorced three times.  He said he had a current relationship 
with a woman for the past fifteen years with whom he lived.  
He reported that he has few friends and does not attend 
church.  He said he went to work with his girlfriend as a 
bartender to make sure nothing happens to her.  The veteran 
reported that he is not able to hold a steady job due to a 
back condition.  On examination, the veteran was noted to be 
normally groomed and casually dressed.  He was cooperative 
and maintained good eye contact.  He exhibited a normal range 
of psychomotor behavior.  He was polite.  His affect was mild 
to moderately restricted.  His speech was clear, coherent, 
logical, goal-directed, and had a normal cadence.  The 
veteran denied homicidal and suicidal ideations.  The veteran 
admitted to hearing voices but said that his medication 
(Zydexa) was helping.  He also admitted to being continuously 
paranoid.  The veteran was alert and oriented in four 
spheres.  His attention, concentration, and judgment were 
noted to be fair.  His intellect was noted to be average.  He 
was diagnosed with recurrent mild to moderate major 
depression.  His Global Assessment of Functioning (GAF) was 
estimated to be 60 to 75.

An addendum opinion was obtained from the VA examiner in 
December 2000.  The examiner noted that over the years the 
veteran was given the following diagnoses:  atypical 
depression, adjustment disorder with mixed emotional 
problems, personality disorder with borderline and antisocial 
features, possible dissociative reactions, mixed personality 
disorder with antisocial features and anger attacks, and 
alcohol abuse.  The examiner concluded that there might be an 
underlying characterological difficulty as well as underlying 
depression that was manifested to some degree during service.  
He opined that although the veteran's depression could be 
related to multiple known and unknown predisposing bio-
psycho-social factors, there is a greater likelihood that the 
military service was a precipitating factor.

An outpatient noted dated in April 2001 shows that the 
veteran was no longer working as a bouncer.  The examiner 
noted that the veteran's problems were due to a panic anxiety 
disorder with agoraphobia, social phobia, and intermittent 
explosive disorder.  He was also found to have 
musculoskeletal and spinal problems, and possible organic 
brain disease.  A GAF score of 40 was consequently assigned, 
and the examiner found that he was not capable of substantial 
gainful employment.

Associated with the claims file are private treatment reports 
from St. Francis Hospital dated from June 2004 to September 
2005.  In June 2004 the veteran was seen for an overdose of 
Valium, Percocet, and Prozac.  He reported being upset over 
recent court problems.  The veteran was seen during that time 
period for headaches and neck pain/cervical strain.  

Also associated with the claims file are private treatment 
reports from Ozarks Medical Center, dated from August 2005 to 
September 2005.  These records indicate that the veteran was 
seen for chronic neck pain.  

The veteran was also afforded a VA examination in March 2005.  
The veteran complained of headaches related to a neck 
condition he sustained after he was electrocuted, resulting 
in a compression fracture at T7-8.  He reported depression 
that he said he believed had gotten worse due to the pain in 
his neck.  He reported occasional thoughts of running into an 
eighteen wheeler but said he fears someone else might get 
hurt.  He also reported that he hears voices at times.  The 
veteran reported poor sleep averaging four to five hours per 
night.  The veteran also reported frequent nightmares every 
night or every other night.  He said that pain was another 
factor that affected his sleep.  He also said he had recently 
been involved in an altercation with a bill collector, which 
resulted in the veteran breaking the bill collector's nose 
after the bill collector pulled a gun on him.  He noted he 
had charges pending as a result of the altercation.  The 
veteran said his appetite, concentration, and temper were 
okay.  The veteran reported feelings of worthlessness.  The 
veteran reported having been married three times, each 
resulting in divorce.  He said he had been with his current 
girlfriend for the last twenty years. The veteran reported 
working at his cousin's saw mill two to three hours a day.  
He said he occasionally tried to do exercise and yard work.  
The veteran also said he worked as a disc jockey once a week 
and played pool once a week.  On examination, the examiner 
reported that the veteran was normally groomed and casually 
dressed.  He was cooperative, maintained fair eye contact, 
and exhibited increased range of psychomotor behavior, 
holding his forehead up and grabbing his head.  The examiner 
noted that the veteran appeared to be under mild distress 
probably due to neck discomfort.  He was polite and his 
affect was restricted.  His speech was clear, coherent, and 
soft.  The veteran reported fleeting thoughts of suicide.  
Regarding homicidal thoughts, he said he would kill the bill 
collector if his girlfriend died of a heart attack because 
she had recently suffered three heart attacks.  The veteran 
said he heard voices sometimes and felt like someone was 
watching him.  He admitted to paranoid thinking.  He was 
alert and oriented.  His attention and concentration were 
noted to be fair to poor.  His intellect was noted to be 
average and his memory was grossly intact.  Insight and 
judgment were noted to be fair to borderline.  The examiner 
diagnosed the veteran with major depression.  The examiner 
said that the veteran's symptoms were consistent with a 
diagnosis of major depression and he said the worsening of 
the veteran's condition in the past few years was due to the 
veteran's neck pain and headaches.  Regarding the question of 
the combined affect of all manifestations of major depression 
on the veteran's social and industrial adaptability, the 
veteran was noted to be functioning pretty well.  He was 
involved in and maintained a stable relationship with his 
girlfriend.  A GAF score of 55-65 was provided.  It was noted 
that the score took into account psychiatric disability, the 
veteran's personality, and his physical problems.  A second 
examiner made similar findings, with the same GAF assessment.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002 and 
Supp. 2005); 38 C.F.R. § 4.1 (2006).  Although the recorded 
history of a particular disability should be reviewed in 
order to make an accurate assessment under the applicable 
criteria, the regulations do not give past medical reports 
precedence over current findings.  Id.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).

The veteran's claim for a higher evaluation for his major 
depression is an original claim that was placed in appellate 
status by a notice of disagreement (NOD) expressing 
disagreement with an initial rating award.  As such, separate 
ratings can be assigned for separate periods of time based on 
the facts found--a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that the schedular criteria for evaluation of 
psychiatric disabilities were changed effective November 7, 
1996.  61 Fed. Reg. 52695-52702 (Oct. 8, 1996).  Generally, 
in a claim for a higher rating, where the rating criteria are 
amended during the course of the appeal, the Board considers 
both the former and the current schedular criteria.  Should a 
higher rating be warranted under the revised criteria, that 
award may not be made effective before the effective date of 
the change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991) to the extent it held that, where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to appellant 
should apply).  See also VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. § 5110(g) 
(West 2002 and Supp. 2005); 38 C.F.R. § 3.114 (2006).  

As noted above, the veteran has been awarded a 30 percent 
rating.  A 30 percent evaluation is warranted under the old 
criteria where there is "definite" impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people and the psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  38 C.F.R. § 4.132 (1996).  

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims (Court) stated that the 
term "definite" in 38 C.F.R. § 4.132 (1996) was 
"qualitative" in character, whereas the other terms in the 
rating criteria were "quantitative" in character.  The 
Court invited the Board to "construe" the term "definite" 
in a manner that would quantify the degree of impairment for 
purposes of meeting the statutory requirement that the Board 
articulate "reasons and bases" for its decision.  
38 U.S.C.A. § 7104(d)(1) (West 1991).  In a precedent 
opinion, dated November 9, 1993, the General Counsel of VA 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more that moderate but less than rather large." VAOPGCPREC 
9-93 (1993).  (The Board is bound by this interpretation of 
the term "definite."  38 U.S.C.A. § 7104(c) (West 1991).)

A 50 percent evaluation is for assignment where the ability 
to establish or maintain effective and wholesome 
relationships with people is considerably impaired and, by 
reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  38 C.F.R. § 4.132 
(1996).  

Effective since November 7, 1996, the General Rating Formula 
for Mental Disorders has been amended as follows.  A 30 
percent rating is warranted where the disorder is manifested 
by occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood; anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, and recent events).  
38 C.F.R. § 4.130 (2006).  

A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

The veteran contends that the current 30 percent rating is 
not high enough for the level of disability that he 
experiences.  He states that he has not been the same since 
leaving the military.  In this regard, lay statements are 
considered to be competent evidence when describing symptoms 
of a disease or disability or an event.  However, symptoms 
must be viewed in conjunction with the objective medical 
evidence of record.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In the instant case, the Board finds that the schedular 
criteria for an increased evaluation under 38 C.F.R. § 4.132, 
Diagnostic Code 9405 (1996) and under the new rating criteria 
effective November 7, 1996, have not been met so as to 
warrant an increased evaluation for the veteran's depression.  
The Board acknowledges that the veteran had several inpatient 
stays at VA for increased problems in 1994 and 1995.  
However, the veteran was released after treatment and was 
noted to have benefited from his hospital stay each time and 
he was noted not to be a danger to himself or others when 
discharged.  In February 1994, Dr. Lutz noted that the 
veteran was appropriately dressed and his hygiene was 
adequate.  The examiner noted that the veteran seemed very 
bitter about many things that had occurred in his life.  The 
examiner noted that the veteran's history did not seem 
consistent.  He denied alcohol usage but seemed to have 
several altercations in bars.  Dr. Lutz diagnosed the veteran 
with possible anxiety or affective disorder but he noted that 
this was not evidenced from his behavior or self-report.  He 
said the veteran had a personality disorder and antisocial 
and narcissistic characteristics.  Even when examiners 
concluded in February 1994 that the veteran was probably not 
employable, the unemployability was not attributed solely to 
depression, but was attributed to personality, attitude, and 
behavior.  In July 1994 the veteran was noted to work as a 
bouncer in a bar.  In January 1996 the veteran was noted to 
have no thought disorder, no memory problems, and his memory 
was intact.  In April 1996 the veteran was noted to be less 
angry with no thought disorder.  He said he was sleeping 
"okay."  In August 1996 he was noted to have no thought 
disorder and his affect was appropriate.  In September 1996 
the veteran was noted to be feeling great.  His mood was 
euthymic and he was noted to have no thought disorder.  In 
January 1997 the veteran reported irritability.  In April 
1997 and August 1997 the veteran had a stable mood.  In 
December 1999 the veteran was noted to be alert, well-
oriented, and showed no sign of a thought disorder.  He 
reported no delusions or hallucinations.  In January 2000 the 
veteran was noted to have much improved impulse control 
disorder.  He was noted to be relaxed and pleasant and his 
depressive symptoms were noted to be relieved.  

The Board recognizes the veteran admitted to hearing voices 
at the time of his October 2000 VA examination but he said 
that his medication (Zydexa) was helping.  Moreover, while he 
admitted to paranoid thinking and sometimes hearing voices, 
the veteran reported no hallucinations at his most recent VA 
examination in March 2005. 

The Board further notes that at the time of his October 2000 
VA examination, the veteran was noted to be normally groomed 
and casually dressed.  He was cooperative and maintained good 
eye contact.  He exhibited a normal range of psychomotor 
behavior.  He was polite.  His affect was mild to moderately 
restricted.  His speech was clear, coherent, logical, goal-
directed, and had a normal cadence.  The veteran denied 
homicidal and suicidal ideations.  In an April 2002 VA 
outpatient treatment report the veteran was noted to have 
good grooming and eye contact.  He was oriented in four 
spheres.  His speech was normal in tone, volume, and prosody.  
His thought processes were clear, logical, linear, and goal-
directed.  His memory was intact to recent and remote events 
and his judgment was intact. At his most recent VA 
examination in March 2005, the examiner reported that the 
veteran was normally groomed and casually dressed.  He was 
cooperative, maintained fair eye contact, and exhibited 
increased range of psychomotor behavior, and he appeared 
under mild distress probably due to neck discomfort.  He was 
polite and affect was restricted.  His speech was clear, 
coherent, and soft.  

At the time of his June 2004 suicide attempt, the veteran 
reported being upset over legal problems.  The Board also 
acknowledges that the veteran has in the past reported 
homicidal ideations.  The Board notes that the veteran has 
been diagnosed with having anger attacks.  However, the 
evidence suggests that the veteran's anger attacks have not 
affected his ability to maintain his social relationships.  
He has maintained a stable relationship with his girlfriend 
for twenty years.  In July 1994 the veteran was noted to work 
as a bouncer in a bar.  At his most recent VA examination the 
veteran reported that he works at his cousin's saw mill, and 
he reported that he works as a disc jockey once a week.  

Although the veteran has been found to have differing GAF 
scores at times, his scores have generally exceeded 55, which 
indicates that his symptoms are no more than "moderate" in 
degree.  American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (1994) 
(DSM-IV).  This was so even when examiners considered all 
disabilities, including the veteran's musculoskeletal 
difficulties and personality disorder.  Moreover, when he was 
found to have a GAF score of 40 in April 2001, depression was 
not considered a factor in the examiner's assessment.  
Rather, his problems were attributed to panic with 
agoraphobia and a social phobia along with musculoskeletal 
and spinal problems and possible organic brain damage.  

In light of the above, it is the Board's opinion that the 
medical evidence of record does not reflect that the degree 
of impairment resulting from the veteran's major depression 
more nearly approximates the criteria required for the next 
higher evaluation pursuant to 38 C.F.R. § 4.7, under either 
the current or former rating criteria.  

Considering all the evidence and the old rating criteria, the 
Board finds that no more than a definite (30 percent) degree 
of social and industrial impairment from service-connected 
psychiatric symptoms is shown.  The medical evidence shows 
that the veteran's major depression is stable and fails to 
establish that the veteran's ability to foster or maintain 
effective or favorable relationships with people is 
considerably impaired or that by reason of service-connected 
symptoms, his reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  Thus, a considerable degree of social and 
industrial impairment from the psychiatric condition, as 
required for a 50 percent rating under the old criteria, is 
not shown.  This is especially so given that his problems 
with employability were primarily attributed to other 
difficulties.

Considering the new rating criteria, the evidence shows no 
more than occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss.  Such is to be rated 30 
percent.  The extent of symptoms and the associated 
occupational and social impairment, as required for a 50 
percent rating, are not demonstrated.  Indeed, the medical 
evidence, including the October 2000 and March 2005 VA 
examinations, shows few of the symptoms which typify a 50 
percent disability under the new rating criteria; findings as 
noted in the veteran's case are more consistent with the 
rating criteria for a 30 percent rating.

Under either the old or new rating criteria, the psychiatric 
disability picture more nearly approximates the criteria for 
a 30 percent rating, and thus the rating of 30 percent is 
warranted.  38 C.F.R. § 4.7.  In other words, the 
preponderance of the evidence is against a rating higher than 
30 percent for major depression.  Thus, the benefit-of-the-
doubt rule does not apply, and the claim for an increased 
rating must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Finally, pursuant to 38 C.F.R. § 3.321(b)(1) (2005), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Clearly, due to the nature of the veteran's 
service-connected depression, some interference with 
employability occurs.  However, the record does not reflect 
frequent periods of hospitalization because of the service-
connected depression or interference with employment to a 
degree greater than that contemplated by the regular 
schedular standards.  Thus, the evidence of record does not 
reflect any factor which takes the veteran outside of the 
norm, or which presents an exceptional case where his 
currently assigned 30 percent rating is found to be 
inadequate.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, the Board determines that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2005).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002 and Supp. 2005).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that, if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002 and Supp. 2005).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The RO wrote to the veteran in July 2004, February 2005, and 
November 2005and notified him of the evidence/information 
needed to substantiate his claim.  He was informed that in 
order to establish an increased rating the evidence must show 
that his service-connected disability had gotten worse.  The 
veteran was told what VA would do in the development of his 
claim and what he should do to support his contentions.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  (Although the notice required by the 
VCAA was not provided until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that the late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or the appellant's response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.)

Additionally, while notice was not provided regarding 
criteria for assigning an effective date, see Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), no such issue is now 
before the Board.  Consequently, a remand of the claim is not 
required.

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained VA treatment reports, private treatment reports, and 
medical records related to an award of SSA benefits.  The 
veteran was afforded several VA examinations.  The veteran 
has not alleged that there is any outstanding evidence that 
would support his contention that his service-connected 
disability warrants a higher rating.  Consequently, given the 
standard of the new regulation, the Board finds that VA did 
not have a duty to assist that was unmet.


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for major depression is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


